EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE


Information Disclosure Statement
	The information referred to in the IDS filed January 28, 2022 has been considered.


Allowable Subject Matter
Claims 1-4 and 6-22 are allowed.

The following is an examiner’s statement of reasons for allowance:  
Regarding claim 1, the prior art of record fails to show a seat arrangement for a passenger vehicle, wherein the mounting shaft is received in at least one receiving device of the fastening device, wherein the mounting shaft is non-rotatably connected to the fastening device, in combination with other specifically claimed features.
Regarding claim 16, the prior art of record fails to show a seat arrangement for a vehicle wherein a latching apparatus is provided to latch the at least one frame element in at least one pivoting position, wherein the latching apparatus is arranged on the at least one frame element, wherein the latching apparatus comprises a first locking element, which can be brought into engagement with at least one further locking element of the at least one mounting shaft, in combination with other specifically claimed features.
Regarding claim 21, the prior art of record fails to show a seat arrangement wherein the at least one mounting shaft has at least one stop element, wherein at least one further stop element is arranged in the through channel, in combination with other specifically claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861. The examiner can normally be reached M-F 5:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mn					         /MILTON NELSON JR/February 1, 2022                                     Primary Examiner, Art Unit 3636